       Case 2:20-cv-00324-RMP    ECF No. 6   filed 11/16/20   PageID.79 Page 1 of 24



 1 WILLIAM D. HYSLOP, United States Attorney

 2 DEREK T. TAYLOR, Assistant United States Attorney
     United States Attorney’s Office
 3 Eastern District of Washington

 4 920 West Riverside Avenue, Suite 340
     P.O. Box 1494, Spokane WA 99201
 5 Tel: (509) 835-6319; Fax: (509) 835-6397

 6 E-mail: DTaylor4@usa.doj.gov

 7 PAUL E. SALAMANCA, Deputy Assistant Attorney General

 8 EMMA HAMILTON, Trial Attorney
     Natural Resources Section
 9 U.S. Department of Justice

10 Environment & Natural Resources Division
     P.O. Box 7611, Ben Franklin Station
11 Washington, D.C. 20044-7611

12 Tel: (202) 305-0479
     Fax: (202) 305-0506
13 E-mail: emma.hamilton@usdoj.gov

14
     SHAUN M. PETTIGREW, Trial Attorney
15 Natural Resources Section
     c/o NOAA, Damage Assessment
16 7600 Sand Point Way, NE
     Seattle, WA 98115
17 Phone: (206) 526-6881
     shaun.pettigrew@usdoj.gov
18

19 Attorneys for Federal Defendants

20
                       UNITED STATES DISTRICT COURT
21                FOR THE EASTERN DISTRICT OF WASHINGTON
22
     THE LANDS COUNCIL, WESTERN               Case No. 2:20-cv-00324-RMP
23   WATERSHEDS PROJECT, and
     KETTLE RANGE CONSERVATION                ANSWER
24
     GROUP;
25
                  Plaintiffs,
26

27           v.
28
         Case 2:20-cv-00324-RMP      ECF No. 6    filed 11/16/20   PageID.80 Page 2 of 24



1 U.S. FOREST SERVICE; GLENN
2
  CASAMASSA, Pacific Northwest
  Regional Forester, U.S. Forest Service;
3 RODNEY SMOLDON, Forest

4 Supervisor, Colville National Forest;

5                    Federal Defendants.
6

7
             Federal Defendants hereby respond to the allegations in Plaintiffs’
8
     Complaint for Declaratory and Injunctive Relief (Complaint), ECF No. 1, in the
9
     above-captioned action. The numbered paragraphs in this Answer correspond to
10
     the numbered paragraphs in the Amended Complaint.
11
                                  “I.    INTRODUCTION”1
12
             1.     The allegations in this paragraph constitute Plaintiffs’
13
     characterization of this case to which no response is required.
14
             2.     Federal Defendants admit the allegations in the first sentence of this
15
     paragraph. The remaining allegations in this paragraph are too vague and
16
     ambiguous to permit Federal Defendants to frame a response, and are denied on
17
     that basis. Additionally, to the extent the photo below this paragraph constitutes
18
     additional allegations, Federal Defendants deny those allegations because they
19
     lack sufficient knowledge or information to form a belief as to the truth of the
20
     allegations.
21

22

23
     1
24       The headings here correspond to the headings in the Complaint. Federal
25   Defendants include them strictly to provide convenient reference to the
26   Complaint and do not intend them to form any substantive part of Federal
27   Defendants’ Answer. To the extent the Complaint headings make substantive
28   allegations, Federal Defendants deny those allegations.

                                               FEDERAL DEFENDANTS’ ANSWER 2
       Case 2:20-cv-00324-RMP       ECF No. 6     filed 11/16/20   PageID.81 Page 3 of 24



1
           3.     Federal Defendants admit the allegations in the first sentence of this
2
     paragraph. Federal Defendants deny the allegations in the second sentence of this
3
     paragraph. The allegations in the third and fourth sentences of this paragraph
4
     purport to characterize the final environmental impact statement (FEIS) for the
5
     2019 revision of the Colville Forest Plan (2019 Forest Plan), which speaks for
6
     itself and is the best evidence of its content.
7
           4.     Federal Defendants deny the allegations in this paragraph.
8
           5.     The allegations in the first sentence of this paragraph purport to
9
     characterize the FEIS, which speaks for itself and is the best evidence of its
10
     content. Federal Defendants deny the allegations in the second and third
11
     sentences of this paragraph. Federal Defendants deny the allegations in the
12
     footnote to this paragraph because they lack sufficient knowledge or information
13
     to form a belief as to the truth of the allegations, which purport to characterize an
14
     unidentified “[a]nalysis of data.”
15
           6.     The allegations in this paragraph constitute conclusions of law to
16
     which no response is required. To the extent a response is required, Federal
17
     Defendants deny the allegations in this paragraph.
18
           7.     The allegations in the first sentence of this paragraph purport to
19
     characterize the 2019 Forest Plan, which speaks for itself and is the best evidence
20
     of its content. The allegations in the second sentence of this paragraph are too
21
     vague and ambiguous to permit Federal Defendants to frame a response, and are
22
     denied on this basis. The allegations in the third sentence of this paragraph
23
     constitute conclusions of law to which no response is required. To the extent a
24
     response is required, Federal Defendants deny the allegations in the third sentence
25
     of this paragraph.
26
           8.     Federal Defendants deny the allegations in this paragraph.
27

28

                                              FEDERAL DEFENDANTS’ ANSWER 3
       Case 2:20-cv-00324-RMP      ECF No. 6    filed 11/16/20   PageID.82 Page 4 of 24



1
           9.     The allegations in the first sentence of this paragraph constitute
2
     conclusions of law to which no response is required. To the extent a response is
3
     required, Federal Defendants deny the allegations in the first sentence of this
4
     paragraph. The allegations in the second sentence of this paragraph constitute
5
     Plaintiffs’ characterization of this case to which no response is required. The
6
     allegations in the third sentence of this paragraph constitute Plaintiffs’ requested
7
     relief to which no response is required. To the extent a response is required,
8
     Federal Defendants deny the allegations in this paragraph and deny that Plaintiffs
9
     are entitled to any relief whatsoever.
10
                          “II.   JURISDICTION AND VENUE”
11
           10.    The allegations in this paragraph constitute conclusions of law to
12
     which no response is required.
13
           11.    The allegations in this paragraph constitute conclusions of law to
14
     which no response is required.
15
           12.    The allegations in this paragraph constitute conclusions of law to
16
     which no response is required. To the extent a response is required, Federal
17
     Defendants admit venue is proper in the Eastern District of Washington.
18
           13.    The allegations in this paragraph constitute conclusions of law to
19
     which no response is required.
20
                                      “III. PARTIES”
21
           14.    Federal Defendants deny the allegations in this paragraph because
22
     they lack sufficient knowledge or information to form a belief as to the truth of
23
     the allegations.
24
           15.    Federal Defendants deny the allegations in this paragraph because
25
     they lack sufficient knowledge or information to form a belief as to the truth of
26
     the allegations.
27

28

                                              FEDERAL DEFENDANTS’ ANSWER 4
       Case 2:20-cv-00324-RMP       ECF No. 6    filed 11/16/20   PageID.83 Page 5 of 24



1
           16.    Federal Defendants deny the allegations in this paragraph because
2
     they lack sufficient knowledge or information to form a belief as to the truth of
3
     the allegations.
4
           17.    Federal Defendants deny the allegations in the first five sentences of
5
     this paragraph because they lack sufficient knowledge or information to form a
6
     belief as to the truth of the allegations. The allegations in the sixth sentence of
7
     this paragraph constitute conclusions of law to which no response is required. To
8
     the extent a response is required, Federal Defendants deny the allegations in the
9
     sixth sentence of this paragraph.
10
           18.    Federal Defendants deny the allegations in the first sentence of this
11
     paragraph that “Plaintiffs participated in the comment and objection phases of the
12
     development of the 2019 Plan,” and aver that Plaintiffs Kettle Range
13
     Conservation Group, The Lands Council, and Western Watersheds Project
14
     submitted a joint objection letter following release of the FEIS and draft record of
15
     decision (ROD), but only the Kettle Range Conservation Group and The Lands
16
     Council submitted comments during the various public comment periods under
17
     the National Environmental Policy Act (NEPA). Federal Defendants deny the
18
     remaining allegations in the first sentence as well as the second and third
19
     sentences of this paragraph because they lack sufficient knowledge or information
20
     to form a belief as to the truth of the allegations. The allegations in the fourth
21
     sentence of this paragraph constitute conclusions of law to which no response is
22
     required. To the extent a response is required, Federal Defendants deny the
23
     allegations in the sixth sentence of this paragraph.
24
           19.    Federal Defendants admit the allegations in the first clause of this
25
     paragraph. The remaining allegations in this paragraph constitute conclusions of
26
     law to which no response is required.
27

28

                                             FEDERAL DEFENDANTS’ ANSWER 5
       Case 2:20-cv-00324-RMP      ECF No. 6    filed 11/16/20   PageID.84 Page 6 of 24



1
           20.    Federal Defendants admit the allegations in the first sentence of this
2
     paragraph. Federal Defendants admit the allegations in the second sentence of
3
     this paragraph that Glen Casamassa signed the final ROD for the 2019 Forest
4
     Plan. The remaining allegations in the second sentence of this paragraph contain
5
     Plaintiffs’ characterization of the case to which no response is required.
6
           21.    Federal Defendants admit the allegations in the first and second
7
     sentences of this paragraph. The allegations in the third sentence of this paragraph
8
     contain Plaintiffs’ characterization of the case to which no response is required.
9
           22.    The allegations in this paragraph contain Plaintiffs’ characterization
10
     of the Complaint to which no response is required.
11
                             “IV. LEGAL BACKGROUND”
12
           “A.    National Forest Management Act”
13
           23.    The allegations in this paragraph constitute conclusions of law to
14
     which no response is required.
15
           24.    The allegations in this paragraph constitute conclusions of law to
16
     which no response is required.
17
           25.    The allegations in this paragraph constitute conclusions of law to
18
     which no response is required.
19
           26.    The allegations in this paragraph constitute conclusions of law to
20
     which no response is required.
21
           27.    Federal Defendants admit the allegations in the first sentence of this
22
     paragraph as well as the allegations in the first sentence of the footnote at the end
23
     of the first sentence. The allegations in the second sentence of the footnote at the
24
     end of the first sentence of this paragraph contain Plaintiffs’ characterization of
25
     the Complaint to which no response is required. Federal Defendants admit the
26
     allegations in the first clause of the second sentence of this paragraph. The
27
     allegations in the second clause of the second sentence of this paragraph
28

                                             FEDERAL DEFENDANTS’ ANSWER 6
       Case 2:20-cv-00324-RMP       ECF No. 6     filed 11/16/20   PageID.85 Page 7 of 24



1
     constitute conclusions of law to which no response is required. Federal
2
     Defendants admit the allegations in the third sentence of this paragraph. The
3
     allegations in the footnote at the end of the third sentence constitute conclusions
4
     of law to which no response is required.
5
           28.    The allegations in this paragraph constitute conclusions of law to
6
     which no response is required.
7
           29.    The allegations in this paragraph constitute conclusions of law to
8
     which no response is required.
9
           30.    The allegations in this paragraph constitute conclusions of law to
10
     which no response is required.
11
           31.    The allegations in this paragraph constitute conclusions of law to
12
     which no response is required.
13
           32.    The allegations in this paragraph constitute conclusions of law to
14
     which no response is required.
15
           33.    The allegations in this paragraph purport to characterize “U.S. Forest
16
     Service, Rangeland Suitability for Livestock Grazing at the Forest Plan Level and
17
     Standards for NEPA Display (rev. March 2003)”, which speaks for itself and is
18
     the best evidence of its content.
19
           34.    The allegations in this paragraph constitute conclusions of law to
20
     which no response is required.
21
           35.    The allegations in this paragraph constitute conclusions of law to
22
     which no response is required. In addition, the allegations in the third sentence of
23
     this paragraph purport to characterize the Forest Service Handbook, which speaks
24
     for itself and is the best evidence of its content.
25
           36.    The allegations in this paragraph constitute conclusions of law to
26
     which no response is required.
27
           “B.    Federal Land Policy and Management Act”
28

                                               FEDERAL DEFENDANTS’ ANSWER 7
       Case 2:20-cv-00324-RMP      ECF No. 6    filed 11/16/20   PageID.86 Page 8 of 24



1
           37.    The allegations in this paragraph constitute conclusions of law to
2
     which no response is required.
3
           38.    The allegations in this paragraph constitute conclusions of law to
4
     which no response is required.
5
           39.    The allegations in this paragraph constitute conclusions of law to
6
     which no response is required.
7
           40.    The allegations in this paragraph constitute conclusions of law to
8
     which no response is required.
9
           41.    The allegations in the first sentence of this paragraph purports to
10
     characterize the Forest Service Handbook, which speaks for itself and is the best
11
     evidence of its content. The allegations in the second sentence of this paragraph
12
     constitute conclusions of law to which no response is required. To the extent a
13
     response is required, Federal Defendants deny the allegations in the second
14
     sentence of this paragraph and aver that annual operating instructions are not
15
     required by law or regulation.
16
           “C.    National Environmental Policy Act”
17
           42.    The allegations in this paragraph constitute conclusions of law to
18
     which no response is required.
19
           43.    The allegations in this paragraph constitute conclusions of law to
20
     which no response is required.
21
           44.    The allegations in this paragraph constitute conclusions of law to
22
     which no response is required.
23
           45.    The allegations in this paragraph constitute conclusions of law to
24
     which no response is required.
25
           “D.    Administrative Procedure Act”
26
           46.    The allegations in this paragraph constitute conclusions of law to
27
     which no response is required.
28

                                             FEDERAL DEFENDANTS’ ANSWER 8
       Case 2:20-cv-00324-RMP      ECF No. 6    filed 11/16/20   PageID.87 Page 9 of 24



1
           47.    The allegations in this paragraph constitute conclusions of law to
2
     which no response is required.
3
           48.    The allegations in this paragraph constitute conclusions of law to
4
     which no response is required.
5
                                       “V.     FACTS”
6
           “A.    The Colville National Forest”
7
           49.    Federal Defendants admit the allegations in this paragraph.
8
           50.    Federal Defendants admit the allegations in this paragraph.
9
           51.    The allegations in this paragraph are too vague and ambiguous to
10
     permit Federal Defendants to frame a response, and are denied on that basis.
11
           52.    The allegations in this paragraph purport to characterize the FEIS,
12
     which speaks for itself and is the best evidence of its content.
13
           53.    The allegations in the first sentence of this paragraph regarding
14
     “wide variety” are too vague and ambiguous to permit Federal Defendants to
15
     frame a response, and are denied on that basis. Federal Defendants aver that
16
     wildlife and plants inhabit the Colville National Forest including some wildlife
17
     that are listed under the Endangered Species Act (ESA) and some wildlife and
18
     plants that are identified as sensitive species by the Forest Service. Federal
19
     Defendants deny the allegation in the second sentence of this paragraph that the
20
     wolverine is a candidate for listing under the ESA. Federal Defendants admit the
21
     remaining allegations in the second sentence of this paragraph. The allegations in
22
     the third sentence of this paragraph regarding “significant elk herd” are too vague
23
     and ambiguous to permit Federal Defendants to frame a response, and are denied
24
     on that basis. Federal Defendants admit the remaining allegations in the third
25
     sentence of this paragraph. The allegations in the fourth sentence of this
26
     paragraph are too vague and ambiguous to permit Federal Defendants to frame a
27
     response, and are denied on that basis.
28

                                               FEDERAL DEFENDANTS’ ANSWER 9
      Case 2:20-cv-00324-RMP       ECF No. 6    filed 11/16/20   PageID.88 Page 10 of 24



1
           “B.    Grazing in the Colville National Forest”
2
           54.    The allegations in the first and second sentences of this paragraph
3
     are too vague and ambiguous to permit Federal Defendants to frame a response,
4
     and are denied on that basis. Federal Defendants admit the allegations in the third
5
     and fourth sentences of this paragraph.
6
           55.    The allegations in this paragraph purport to characterize the FEIS,
7
     which speaks for itself and is the best evidence of its content.
8
           56.    The allegations in the first clause of the first sentence of this
9
     paragraph purport to characterize the FEIS, which speaks for itself and is the best
10
     evidence of its content. Federal Defendants deny the allegations in the second
11
     clause of the first sentence of this paragraph because they lack sufficient
12
     knowledge or information to form a belief as to the truth of the allegations. The
13
     allegations in the second sentence of this paragraph purports to characterize the
14
     FEIS, which speaks for itself and is the best evidence of its content. Federal
15
     Defendants admit the allegations in the third sentence of this paragraph.
16
           57.    The allegations in the first a sentence of this paragraph purport to
17
     characterize the FEIS, which speaks for itself and is the best evidence of its
18
     content. The allegations in the second sentence of this paragraph, including the
19
     footnote, purport to characterize information on a website, which speaks for itself
20
     and is the best evidence of its content. The allegations in the third sentence of
21
     this paragraph purports to characterize “USDA-Forest Service, National
22
     Allotment NEPA Schedule, 2017-2028,” which speaks for itself and is the best
23
     evidence of its content.
24
           58.    The allegations in this paragraph purport to characterize the FEIS,
25
     which speaks for itself and is the best evidence of its content.
26
           59.    The allegations in the first sentence of this paragraph purport to
27
     characterize the FEIS, which speaks for itself and is the best evidence of its
28

                                            FEDERAL DEFENDANTS’ ANSWER 10
      Case 2:20-cv-00324-RMP       ECF No. 6    filed 11/16/20   PageID.89 Page 11 of 24



1
     content. Federal Defendants deny the remaining allegations in this paragraph
2
     because they lack sufficient knowledge or information to form a belief as to the
3
     truth of the allegations, which purport to characterize an unidentified analysis of
4
     data.
5
             60.   Federal Defendants admit the allegations in the first two clauses of
6
     the first sentence of this paragraph. Federal Defendants deny the allegations in
7
     the third clause of the first sentence of this paragraph because they lack sufficient
8
     knowledge or information to form a belief as to the truth of the allegations, which
9
     purport to characterize an unidentified analysis of data. Federal Defendants admit
10
     the allegations in the second sentence of this paragraph that the operative
11
     allotment management plan for the Silver Creek Grazing allotment is from 1981.
12
     The remaining allegations in the second sentence of this paragraph purport to
13
     characterize the allotment management plan for the Silver Creek Grazing
14
     allotment, which speaks for itself and is the best evidence of its content. Federal
15
     Defendants admit the allegations in the first two clauses of the third sentence of
16
     this paragraph. Federal Defendants deny the allegations in the third clause of the
17
     third sentence of this paragraph because they lack sufficient knowledge or
18
     information to form a belief as to the truth of the allegations, which purport to
19
     characterize an unidentified analysis of data. Federal Defendants admit the
20
     allegations in the fourth sentence of this paragraph. Additionally, to the extent
21
     the maps below this paragraph constitute additional allegations, Federal
22
     Defendants deny those allegations because they lack sufficient knowledge or
23
     information to form a belief as to the truth of the allegations.
24
             “C.   Harm to the Forest by Overgrazing”
25
             61.   Federal Defendants deny the allegations in this paragraph.
26
     Additionally, to the extent the photos below this paragraph constitute additional
27
     allegations, Federal Defendants deny those allegations because they lack
28

                                            FEDERAL DEFENDANTS’ ANSWER 11
      Case 2:20-cv-00324-RMP        ECF No. 6    filed 11/16/20   PageID.90 Page 12 of 24



1
     sufficient knowledge or information to form a belief as to the truth of the
2
     allegations.
3
           62.      Federal Defendants deny the allegations in this paragraph.
4
           63.      The allegations in this paragraph are too vague and ambiguous to
5
     permit Federal Defendants to frame a response, and are denied on this basis.
6
           64.      Federal Defendants deny the allegations in the first sentence of this
7
     paragraph. The allegations in the second sentence of this paragraph are too vague
8
     and ambiguous to permit Federal Defendants to frame a response, and are denied
9
     on this basis. Federal Defendants deny the allegations in the third sentence of this
10
     paragraph.
11
           65.      Federal Defendants deny the allegations in this paragraph.
12
           66.      The allegations in this paragraph are too vague and ambiguous to
13
     permit Federal Defendants to frame a response, and are denied on this basis.
14
           67.      The allegations in this paragraph are too vague and ambiguous to
15
     permit Federal Defendants to frame a response, and are denied on this basis.
16
           68.      The allegations in this paragraph are too vague and ambiguous to
17
     permit Federal Defendants to frame a response, and are denied on this basis.
18
           69.      Federal Defendants admit the allegations in the first sentence of this
19
     paragraph. Federal Defendants deny the allegations in the second sentence of this
20
     paragraph because they lack sufficient knowledge or information to form a belief
21
     as to the truth of the allegations. Federal Defendants deny the allegations in the
22
     third sentence of this paragraph. Federal Defendants deny the allegations in the
23
     fourth sentence of this paragraph because they lack sufficient knowledge or
24
     information to form a belief as to the truth of the allegations.
25
           “D.      The Colville’s Forest Plan Revision”
26
           70.      Federal Defendants deny the allegations in the first sentence of this
27
     paragraph. Federal Defendants deny the allegations in the second sentence of this
28

                                             FEDERAL DEFENDANTS’ ANSWER 12
      Case 2:20-cv-00324-RMP      ECF No. 6    filed 11/16/20   PageID.91 Page 13 of 24



1
     paragraph and aver that the public scoping process for the Forest Plan revision
2
     process that was adopted in 2019 began on June 30, 2011, with the publication of
3
     a notice of intent in the Federal Register. Federal Defendants deny the allegations
4
     in the third sentence of this paragraph. The allegations in the third sentence of
5
     this paragraph purport to characterize the draft environmental impact statement
6
     (DEIS), which speaks for itself and is the best evidence of its content.
7
           71.    Federal Defendants admit the allegations in this paragraph that
8
     Plaintiff Kettle Range Conservation Group submitted comments on the DEIS and
9
     draft revised Forest Plan. The remaining allegations in this paragraph purport to
10
     characterize those comments, which are the best evidence of their content.
11
           72.    Federal Defendants admit the allegations in this paragraph.
12
           73.    Federal Defendants admit the allegations in the first sentence of this
13
     paragraph that Plaintiffs submitted objections under the objection process set
14
     forth at 36 C.F.R. § 219 subpart B. The remaining allegations in this paragraph
15
     purport to characterize those objections, which speak for themselves and are the
16
     best evidence of their content.
17
           74.    Federal Defendants admit the allegations in the first sentence of this
18
     paragraph and aver that the final ROD and FEIS were signed on October 21,
19
     2019. The allegations in the second sentence of this paragraph constitutes a
20
     conclusion of law to which no response is required. The allegations in the first
21
     clause of third sentence of this paragraph purports to characterize the Forest Plan,
22
     which speaks for itself and is the best evidence of its content. The remaining
23
     allegations in the third sentence of this paragraph are too vague and ambiguous to
24
     permit Federal Defendants to frame a response, and are denied on this basis.
25
           75.    The allegations in the first sentence of this paragraph purport to
26
     characterize the DEIS and FEIS, which speak for themselves and are the best
27
     evidence of their content. The allegations in the second sentence of this
28

                                           FEDERAL DEFENDANTS’ ANSWER 13
      Case 2:20-cv-00324-RMP         ECF No. 6   filed 11/16/20   PageID.92 Page 14 of 24



1
     paragraph purport to characterize “Plan documents,” which speak for themselves
2
     and are the best evidence of their content. The allegations in the third sentence of
3
     this paragraph purport to characterize the FEIS, which speaks for itself and is the
4
     best evidence of its content.
5
           76.    The allegations in this paragraph, including the footnote, purport to
6
     characterize the FEIS, which speaks for itself and is the best evidence of its
7
     content.
8
           77.    Federal Defendants deny the allegations in this paragraph because
9
     they lack sufficient knowledge or information to form a belief as to the truth of
10
     the allegations, which purport to characterize an unidentified analysis of data.
11
           78.    Federal Defendants deny the allegations in the first sentence and the
12
     first clause of the second sentence of this paragraph. The remaining allegations in
13
     this paragraph purport to characterize the FEIS, which speaks for itself and is the
14
     best evidence of its content.
15
           79.    The allegations in the first sentence of this paragraph constitute legal
16
     conclusions to which no response is required. The allegations in the first sentence
17
     of this paragraph also purport to characterize certain regulations and “Final Plan
18
     Documents,” which speak for themselves and are the best evidence of their
19
     content. The allegations in the second sentences of this paragraph purport to
20
     characterize the FEIS, which speaks for itself and is the best evidence of its
21
     content.
22
           80.    The allegations in this paragraph purport to characterize the FEIS
23
     and 2019 Forest Plan, which speak for themselves and are the best evidence of
24
     their content.
25
           81.    The allegations in the first sentence of this paragraph purport to
26
     characterize the “Final Plan Documents,” which speak for themselves and are the
27
     best evidence of their content. The allegations in the second sentence of this
28

                                            FEDERAL DEFENDANTS’ ANSWER 14
      Case 2:20-cv-00324-RMP       ECF No. 6    filed 11/16/20   PageID.93 Page 15 of 24



1
     paragraph purport to characterize the FEIS, which speaks for itself and is the best
2
     evidence of its content.
3
           82.    The allegations in this paragraph purport to characterize the FEIS,
4
     which speaks for itself and is the best evidence of its content.
5
           83.    The allegations in this paragraph purport to characterize the FEIS,
6
     which speaks for itself and is the best evidence of its content.
7
           84.    The allegations in this paragraph purport to characterize the FEIS,
8
     which speaks for itself and is the best evidence of its content.
9
           85.    The allegations in this paragraph purport to characterize the FEIS,
10
     which speaks for itself and is the best evidence of its content.
11
           86.    The allegations in this paragraph purport to characterize the FEIS,
12
     which speaks for itself and is the best evidence of its content.
13
           87.    The allegations in this paragraph purport to characterize the FEIS,
14
     which speaks for itself and is the best evidence of its content.
15
           88.    The allegations in this paragraph purport to characterize “Final Plan
16
     Documents,” which speak for themselves and are the best evidence of their
17
     content.
18
           89.    The allegations in this paragraph purport to characterize the FEIS,
19
     which speaks for itself and is the best evidence of its content.
20
           90.    The allegations in this paragraph purport to characterize the FEIS,
21
     which speaks for itself and is the best evidence of its content.
22
           91.    The allegations in this paragraph purport to characterize “Final Plan
23
     Documents,” which speak for themselves and are the best evidence of their
24
     content.
25
           92.    The allegations in this paragraph purport to characterize the 2019
26
     Forest Plan, which speaks for itself and is the best evidence of its content.
27

28

                                            FEDERAL DEFENDANTS’ ANSWER 15
      Case 2:20-cv-00324-RMP      ECF No. 6    filed 11/16/20   PageID.94 Page 16 of 24



1
           93.    The allegations in the first sentence of this paragraph purport to
2
     characterize the 2019 Forest Plan, which speaks for itself and is the best evidence
3
     of its content. The allegations in the second sentence of this paragraph purport to
4
     characterize the FEIS, which speaks for itself and is the best evidence of its
5
     content.
6
           “E.    Implementation of the Revised Forest Plan”
7
           94.    The allegations in this paragraph purport to characterize the “Final
8
     Plan Documents,” which speak for themselves and are the best evidence of their
9
     content.
10
           95.    The allegations in this paragraph purport to characterize the final
11
     ROD, which speaks for itself and is the best evidence of its content.
12
           96.    The allegations in the first sentence of this paragraph purport to
13
     characterize the draft ROD, which speaks for itself and is the best evidence of its
14
     content. The allegations in the second sentence of this paragraph purport to
15
     characterize the 2018 EIS and DEIS, which speak for themselves and are the best
16
     evidence of their content.
17
           97.    The allegations in this paragraph purport to characterize the final
18
     ROD, which speaks for itself and is the best evidence of its content.
19
           98.    The allegations in the first sentence of this paragraph purport to
20
     characterize Appendix B to the 2019 Forest Plan, which speaks for itself and is
21
     the best evidence of its content. The allegations in the second sentence of this
22
     paragraph purports to characterize the “Final Plan Documents,” which speak for
23
     themselves and are the best evidence of their content. The allegations in the third
24
     sentence of this paragraph purports to characterize the National Allotment NEPA
25
     Schedule for 2017 to 2028, which speaks for itself and is the best evidence of its
26
     content.
27

28

                                           FEDERAL DEFENDANTS’ ANSWER 16
      Case 2:20-cv-00324-RMP       ECF No. 6   filed 11/16/20   PageID.95 Page 17 of 24



1
           99.    The allegations in the first sentence of this paragraph purport to
2
     characterize the FEIS, which speaks for itself and is the best evidence of its
3
     content. Federal Defendants deny the allegations in the second sentence of this
4
     paragraph.
5
           100. The allegations in the first clause of the first sentence of this
6
     paragraph purports to characterize the final ROD, which speaks for itself and is
7
     the best evidence of its content. The allegations in the second clause of the first
8
     sentence of this paragraph are too vague and ambiguous to permit Federal
9
     Defendants to frame a response, and are denied on this basis. Federal Defendants
10
     aver that annual operating instructions (AOIs) are not issued to holders of grazing
11
     permits on the Forest. The allegations in the second and third sentences of this
12
     paragraph are too vague and ambiguous to permit Federal Defendants to frame a
13
     response, and are denied on this basis. Federal Defendants aver that pre-season
14
     meetings were held with holders of grazing permits on the Forest between April
15
     and June 2020. The allegations in the fourth sentence of this paragraph constitute
16
     conclusions of law to which no response is required. To the extent a response is
17
     required, Federal Defendants deny the allegations in the fourth sentence of this
18
     paragraph.
19
           101. The allegations in the first and second sentences of this paragraph
20
     are too vague and ambiguous to permit Federal Defendants to frame a response,
21
     and are denied on this basis. Federal Defendants admit the allegations in the third
22
     sentence of this paragraph that “no changes were made to implement any of the
23
     standards and guidelines contained in the 2019 Plan,” and aver that, consistent
24
     with the National Forest Management Act and final ROD, grazing on the Forest
25
     continues to be managed through permits issued under the 1988 Forest Plan,
26
     which was in effect at the time the permits were issued. Federal Defendants deny
27
     the remaining allegations in the third sentence of this paragraph.
28

                                            FEDERAL DEFENDANTS’ ANSWER 17
      Case 2:20-cv-00324-RMP       ECF No. 6     filed 11/16/20   PageID.96 Page 18 of 24



1
                                   “I. [sic]     CLAIMS”
2
           “First Claim – The Forest Service Failed to Adjust Grazing Strategy in
3
     the 2019 Plan in Accordance with Its Capability and Suitability Analysis, in
4
     violation of NFMA”
5
           102. Federal Defendants restate and incorporate by reference their
6
     response to all preceding paragraphs.
7
           103. The allegations in this paragraph constitute conclusions of law to
8
     which no response is required.
9
           104. The allegations in this paragraph constitute conclusions of law to
10
     which no response is required.
11
           105. The allegations in this paragraph constitute conclusions of law to
12
     which no response is required.
13
           106. The allegations in the first, second, and fourth sentences of this
14
     paragraph purport to characterize the “Final Plan Documents,” which speak for
15
     themselves and are the best evidence of their content. The allegations in the third
16
     sentence of this paragraph purports to characterize the 2019 Forest Plan, which
17
     speaks for itself and is the best evidence of its content.
18
           107. The allegations in this paragraph constitute conclusions of law to
19
     which no response is required. To the extent a response is required, Federal
20
     Defendants deny the allegations in this paragraph.
21
           108. The allegations in this paragraph constitute conclusions of law to
22
     which no response is required. To the extent a response is required, Federal
23
     Defendants deny the allegations in this paragraph.
24
           “Second Claim – The Forest Service Failed to Consider Necessary
25
     Factors in Determining the Capability and Suitability of Land for Grazing, in
26
     violation of NFMA”
27

28

                                               FEDERAL DEFENDANTS’ ANSWER 18
      Case 2:20-cv-00324-RMP       ECF No. 6    filed 11/16/20   PageID.97 Page 19 of 24



1
           109. Federal Defendants restate and incorporate by reference their
2
     response to all preceding paragraphs.
3
           110. The allegations in this paragraph constitute conclusions of law to
4
     which no response is required.
5
           111. The allegations in this paragraph purport to characterize the FEIS,
6
     which speaks for itself and is the best evidence of its content.
7
           112. The allegations in this paragraph purport to characterize the FEIS,
8
     which speaks for itself and is the best evidence of its content.
9
           113. The allegations in the first sentence of this paragraph constitute
10
     conclusions of law to which no response is required. Federal Defendants deny
11
     the allegations in the second and third sentences of this paragraph.
12
           114. The allegations in the first sentence of this paragraph constitute
13
     conclusions of law to which no response is required. Federal Defendants deny
14
     the allegations in the second sentence of this paragraph.
15
           115. The allegations in the first sentence of this paragraph constitute
16
     conclusions of law to which no response is required. Federal Defendants deny
17
     the allegations in the second sentence of this paragraph. The allegations in the
18
     third sentence of this paragraph are too vague and ambiguous to permit Federal
19
     Defendants to frame a response, and are denied on that basis.
20
           116. Federal Defendants deny the allegations in the first sentence of this
21
     paragraph. The allegations in the second sentence of this paragraph constitute
22
     conclusions of law to which no response is required. To the extent a response is
23
     required, Federal Defendants deny the allegations in the second sentence of this
24
     paragraph.
25
           117. The allegations in this paragraph constitute conclusions of law to
26
     which no response is required. To the extent a response is required, Federal
27
     Defendants deny the allegations in this paragraph.
28

                                             FEDERAL DEFENDANTS’ ANSWER 19
      Case 2:20-cv-00324-RMP       ECF No. 6    filed 11/16/20   PageID.98 Page 20 of 24



1
           “Third Claim – The Forest Service Failed to Adequately Identify
2
     Suitable and Capable Grazing Land, in Violation of NFMA and NEPA”
3
           118. Federal Defendants restate and incorporate by reference their
4
     response to all preceding paragraphs.
5
           119. The allegations in this paragraph constitute conclusions of law to
6
     which no response is required.
7
           120. The allegations in this paragraph constitute conclusions of law to
8
     which no response is required.
9
           121. The allegations in this paragraph constitute conclusions of law to
10
     which no response is required.
11
           122. The allegations in this paragraph purport to characterize the FEIS,
12
     which speaks for itself and is the best evidence of its content.
13
           123. The allegations in this paragraph constitute conclusions of law to
14
     which no response is required. To the extent a response is required, Federal
15
     Defendants deny the allegations in this paragraph.
16
           124. The allegations in this paragraph constitute conclusions of law to
17
     which no response is required. To the extent a response is required, Federal
18
     Defendants deny the allegations in this paragraph.
19
           “Fourth Claim – The Forest Service Failed to Consider a Range of
20
     Grazing Alternatives, in Violation of NFMA and NEPA”
21
           125. Federal Defendants restate and incorporate by reference their
22
     response to all preceding paragraphs.
23
           126. The allegations in this paragraph constitute conclusions of law to
24
     which no response is required.
25
           127. The allegations in this paragraph constitute conclusions of law to
26
     which no response is required.
27

28

                                             FEDERAL DEFENDANTS’ ANSWER 20
      Case 2:20-cv-00324-RMP     ECF No. 6     filed 11/16/20   PageID.99 Page 21 of 24



1
           128. The allegations in this paragraph constitute conclusions of law to
2
     which no response is required. To the extent a response is required, Federal
3
     Defendants deny the allegations in this paragraph.
4
           129. The allegations in this paragraph constitute conclusions of law to
5
     which no response is required. To the extent a response is required, Federal
6
     Defendants deny the allegations in this paragraph.
7
           “Fifth Claim – The Forest Service Failed to take the Required ‘Hard
8
     Look’ at the Ecological Effects of Overgrazing, in Violation of NEPA”
9
           130. Federal Defendants restate and incorporate by reference their
10
     response to all preceding paragraphs.
11
           131. The allegations in this paragraph constitute conclusions of law to
12
     which no response is required.
13
           132. The allegations in this paragraph constitute conclusions of law to
14
     which no response is required.
15
           133. The allegations in this paragraph constitute conclusions of law to
16
     which no response is required.
17
           134. The allegations in this paragraph constitute conclusions of law to
18
     which no response is required. To the extent a response is required, Federal
19
     Defendants deny the allegations in this paragraph.
20
           135. The allegations in this paragraph constitute conclusions of law to
21
     which no response is required. To the extent a response is required, Federal
22
     Defendants deny the allegations in this paragraph.
23
           “Sixth Claim – The Forest Service Failed to Revise Allotment-Level
24
     Grazing Authorizations to Limit, Condition, or Prohibit Grazing on Land not
25
     Capable and Suitable for Grazing, in Violation of NFMA”
26
           136. Federal Defendants restate and incorporate by reference their
27
     response to all preceding paragraphs.
28

                                             FEDERAL DEFENDANTS’ ANSWER 21
      Case 2:20-cv-00324-RMP      ECF No. 6     filed 11/16/20   PageID.100 Page 22 of 24



1
           137. The allegations in this paragraph constitute conclusions of law to
2
     which no response is required.
3
           138. The allegations in this paragraph constitute conclusions of law to
4
     which no response is required. To the extent a response is required, Federal
5
     Defendants deny the allegations in this paragraph.
6
           139. The allegations in this paragraph constitute conclusions of law to
7
     which no response is required. To the extent a response is required, Federal
8
     Defendants deny the allegations in this paragraph.
9
           140. The allegations in this paragraph constitute conclusions of law to
10
     which no response is required. To the extent a response is required, Federal
11
     Defendants deny the allegations in this paragraph.
12
                             “VI. REQUEST FOR RELIEF”
13
           The remaining paragraphs of Plaintiffs’ Complaint, denominated A-H
14
     constitute Plaintiffs’ request for relief to which no response is required. To the
15
     extent a further response may be required, Federal Defendants deny that Plaintiffs
16
     are entitled to the relief requested or any relief whatsoever.
17
                                    GENERAL DENIAL
18
           Federal Defendants deny each and every allegation of the Complaint not
19
     otherwise expressly admitted, qualified, or denied herein. In addition, Federal
20
     Defendants hereby expressly reserve the right to plead any affirmative defenses,
21
     jurisdictional or justiciability bars to Plaintiffs’ claims, or any applicable state or
22
     federal statutes that it may determine apply to this case as litigation of such claims
23
     proceeds.
24
                               AFFIRMATIVE DEFENSES
25
           1.     Plaintiffs have waived some or all of their claims by not raising them
26
     during the administrative process.
27

28

                                            FEDERAL DEFENDANTS’ ANSWER 22
      Case 2:20-cv-00324-RMP      ECF No. 6    filed 11/16/20   PageID.101 Page 23 of 24



1
           2.     Federal Defendants reserve the right to assert additional affirmative
2
     defenses during the course of this litigation.
3

4
           WHEREFORE, Federal Defendants request that the Court dismiss the
5
     Complaint in its entirety, render judgment for Federal Defendants and against
6
     Plaintiffs, and grant Federal Defendants any further relief that the nature of the
7
     case and justice require.
8

9
           Respectfully submitted this 16th day of November, 2020.
10

11                                              /s/ Shaun M. Pettigrew      .
                                                SHAUN M. PETTIGREW
12                                              Trial Attorney
13                                              Natural Resources Section
                                                c/o NOAA, Damage Assessment
14                                              7600 Sand Point Way, NE
15                                              Seattle, WA 98115
                                                Phone: (206) 526-6881
16                                              shaun.pettigrew@usdoj.gov
17
                                                EMMA L. HAMILTON
18                                              Trial Attorney
19                                              Natural Resources Section
                                                P.O. Box 7611
20                                              Washington, D.C. 20044-7611
21                                              Tele: (202) 305-0479
                                                emma.hamilton@usdoj.gov
22

23

24

25

26

27

28

                                            FEDERAL DEFENDANTS’ ANSWER 23
      Case 2:20-cv-00324-RMP     ECF No. 6     filed 11/16/20   PageID.102 Page 24 of 24



1                             CERTIFICATE OF SERVICE
2
           I hereby certify that on November 16, 2020, I electronically filed the
3

4    foregoing with the Clerk of the Court using the CM/ECF System, which in turn

5    automatically generated a Notice of Electronic Filing (NEF) to all parties in the
6
     case who are registered users of the CM/ECF system.
7

8

9                                            /s/ Shaun M. Pettigrew
10                                           SHAUN M. PETTIGREW
                                             U.S. Department of Justice
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           FEDERAL DEFENDANTS’ ANSWER 24
